EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

1.	It is noted that this application is now being handled by a difference examiner, as set forth at the end of this Office action.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	An examiner’s amendment to the record appears below to correct two typographical errors.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
- In claim 14, subsection 2), line 4, after "higher than", delete --the--.
- In claim 14, subsection 4), line 2, after "only if", delete --they--.


4.	The following is an examiner’s statement of reasons for allowance: the closest prior art is Chen et al. (2013) and Morgan et al. (2013), which establish that it was desirable to improve or optimize determination of OTUs and sequence analysis using such OTUs by applying various 'filtering' and 'threshold' strategies.  While these references teach that both relative abundance and sequence similarity should be considered as factors in determining thresholds for OTU sequencing analysis, no prior art has been found teaching or suggesting the exact abundance and sequence similarity threshold parameters required in independent claim 14.  Due to the complexity and unpredictability of OTU-based more than routine optimization was required for the inventors to discover the claimed threshold parameters, which discovery required unpredictable empirical experimentation.  Hebert et al. (US 2016/0103958) is now made of record by the examiner, as it also involves filtering strategies in OTU-based sequencing analysis.      

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/16/22

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637